Exhibit 10.2

WAIVER AND SUBSCRIPTION AGREEMENT

This waiver and agreement to subscribe for additional securities (this
“Agreement”) is made as of the date set forth below, by and between CytoDyn
Inc., a Delaware corporation, (the “Company”) and the undersigned (the
“Investor”).

WITNESSETH:

WHEREAS, the Company and the Investor are parties to that certain agreement for
the purchase of securities, dated as of September 8, 2017 (the “Original
Agreement”), pursuant to which the Company previously issued and sold to the
Investor certain shares of its common stock, par value $0.001 per share (the
“Common Stock”), and certain warrants to purchase shares of Common Stock (the
“Warrants”) on the terms specified therein;

WHEREAS, pursuant to the Original Agreement, the Common Stock and Warrants were
sold to the Investor at a purchase price of $0.75 per fixed combination of
(i) one share of Common Stock and (ii) one-half of one Warrant to purchase one
share of Common Stock at an exercise price of $1.00 per share;

WHEREAS, the Warrants sold pursuant to the Original Agreement are currently
evidenced by a Common Stock Purchase Warrant (the “Original Warrant Instrument”)
substantially in the form attached to the Original Agreement;

WHEREAS, the Company has since offered and sold shares of Common Stock and
Warrants to other investors, including clients of Paulson Investment Company,
LLC (the “Placement Agent”), at a revised purchase price of $0.65 (the “Revised
Purchase Price”) per fixed combination of (i) one share of Common Stock and
(ii) one-half of one Warrant to purchase one share of Common Stock at an
exercise price of $0.75 per share (the “Revised Warrant Exercise Price” and,
together with the Revised Purchase Price, the “Revised Pricing Terms”);

WHEREAS, the Company has determined that it is in the best interests of it and
its stockholders to offer the Investor the opportunity to enter into this
Agreement in order to receive, for the same Aggregate Purchase Price (as set
forth on the signature page hereto), aggregate shares of Common Stock and
Warrants reflecting the Revised Pricing Terms; and

WHEREAS, the Company and the Investor have deemed the waiver and release
specified in Section 3 hereof to be sufficient consideration for the issuance
and sale to the Investor of additional shares of Common Stock (the “Additional
Shares”) and additional Warrants (the “Additional Warrants”), and for the
reduction in the exercise price of Warrants previously sold to the Investor, in
each case pursuant to the Revised Pricing Terms and as set forth on the
signature page hereto.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Company
and the Investor hereby agree as follows:

1.    Amendment of Original Warrant Instrument. The Original Warrant Instrument
is hereby amended to reflect the Revised Warrant Exercise Price, with effect
from the later of the date of this Agreement and the first public annoucement by
the Company of the Revised Pricing Terms in a filing with the United States
Securities and Exchange Commission (the “Commission”) under Sections 13 or 15(d)
of the Securies Exchange Act of 1934, as amended (“the Exchange Act”). The
Company shall execute and deliver to the Investor a revised Common Stock
Purchase Warrant (the “Revised Warrant Instrument”), substantially in the form
attached to the Original Agreement, reflecting the Revised Warrant Exercise
Price, evidencing the original number of Warrants (as set forth on the signature
page hereto) and conditioned upon surrender of the Original Warrant Instrument
to the Company for cancellation. Except as provided herein, the Original Warrant
Instrument shall remain in full force and effect according to the provisions
thereof.

2.    Subscription. The Investor, intending to be legally bound, hereby
irrevocably agrees to accept from the Company the number of Additional Shares
set forth on the signature page hereof. In addition, the Investor agrees to
accept Additional Warrants to purchase, at the Revised Warrant Exercise Price,
the number of additional shares of Common Stock set forth on the signature page
hereto (the “Additional Warrant Shares” and, collectively with the Additional
Warrants and the Additional Shares, the “Additional Securities”). The Additional
Warrants shall be evidenced by a Common Stock Purchase Warrant substantially in
the form attached hereto as Exhibit A (the “Additional Warrant Instrument”), to
be executed and delivered by the Company to the Investor upon execution of this
Agreement.

3.    WAIVER. THE INVESTOR HEREBY WAIVES, RELEASES, DISCHARGES AND GIVES UP ANY
AND ALL CLAIMS THAT IT HAS OR MAY HAVE AGAINST THE COMPANY OR, IF APPLICABLE,
THE PLACEMENT AGENT, OR ANY OF THE RESPECTIVE AFFILIATES, PREDECESSORS,
SUCCESSORS, OFFICERS, DIRECTORS, STOCKHOLDERS, ATTORNEYS, ACCOUNTANTS, AGENTS OR
EMPLOYEES OF EACH, AS APPLICABLE, ARISING FROM OR RELATING TO THE ISSUANCE AND
SALE OF COMMON STOCK AND WARRANTS PURSUANT TO THE ORIGINAL AGREEMENT. THIS
WAIVES AND RELEASES ALL CLAIMS INCLUDING THOSE OF WHICH THE INVESTOR IS NOT
AWARE AND THOSE NOT EXPRESSLY MENTIONED IN THIS RELEASE.

4.    Restrictions on Transfer.

(a)    The Investor understands and agrees that the Additional Securities are
subject to the transfer restrictions specified herein and in the Additional
Warrants, and that the Additional Securities have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or the securities laws
of any state or other jurisdiction; accordingly, the Additional Securities
(including the Additional Warrant Shares upon exercise of the Additional
Warrants) must be held indefinitely unless they are subsequently registered or
unless, in the opinion of counsel reasonably acceptable to the Company, a sale
or transfer may be made in

 

2



--------------------------------------------------------------------------------

compliance with the provisions of this Agreement and the Additional Warrants, as
the case may be, and without registration under United States securities laws
and the applicable securities laws of any state or other jurisdiction.

(b)    The Investor further agrees that legends may be placed on the Additional
Securities restricting the transfer thereof, and that appropriate notations may
be made in the Company’s stock books and stop transfer instructions placed with
the transfer agent of the Common Stock, each in a manner generally consistent
with the foregoing.

(c)    The Investor is aware of the provisions of Rule 144 promulgated under the
Securities Act (“Rule 144”) which, in substance, permit limited public resale of
“restricted securities” acquired by non-affiliates of the issuer thereof,
directly or indirectly, from the issuer (or from an affiliate of such issuer),
in a non-public offering subject to the satisfaction of certain conditions, if
applicable, including, among other things, the availability of certain public
information about the Company and the resale occurring not less than six
(6) months after the party has purchased and paid for the securities to be sold.

(d)    The Investor further understands that at the time the Investor wishes to
sell Additional Securities (including any Additional Warrant Shares issued or
issuable upon exercise of the Additional Warrants) there may be no public market
upon which to make such a sale, and that, even if such a public market then
exists, the Company may not have filed all reports and other materials required
under Sections 13 or 15(d) of the Exchange Act, other than Form 8-K reports,
during the preceding 12 months, and that, in such event, because the Company is
a former “shell company” as contemplated under paragraph (i) of Rule 144, Rule
144 will not be available to the Investor.

(e)    The Investor further understands that, because the Company is a former
“shell company” as contemplated under paragraph (i) of Rule 144, regardless of
the amount of time that the Investor holds the Additional Securities, sales of
the Additional Securities may only be made under Rule 144 upon the satisfaction
of certain conditions, including that the Company has filed with the Commission,
during the 12 months preceding the sale, all quarterly and annual reports
required under the Exchange Act, as amended; and that, accordingly, any
restrictive legends placed on the Additional Securities cannot be removed except
in connection with an actual sale that is subject to an effective registration
statement under, or an applicable exemption from the registration requirements
of, the Securities Act, and “blanket” removals of any such restrictive legends
will not be possible.

(f)    The Investor further understands that in the event all of the
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A promulgated under the Securities Act, or some
other registration exemption will be required; and that, notwithstanding the
fact that Rule 144 is not exclusive, the staff of the Commission has expressed
its opinion that persons proposing to sell private placement securities other
than in a registered offering and otherwise than pursuant to Rule 144 will have
a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales, and that such persons and
their respective brokers who participate in such transactions do so at their own
risk.

 

3



--------------------------------------------------------------------------------

5.    Representations and Warranties. The Investor hereby acknowledges,
represents, warrants, and agrees as follows:

(a)    The Investor is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act. The Investor, either alone or together
with its representatives, has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Additional Securities, and has so
evaluated the merits and risks of such investment. The Investor has reviewed the
Company’s Form 10-K for the year ended May 31, 2017, and all filings made by the
Company with the Commission thereafter. The Investor has also been afforded the
opportunity to ask questions of, and receive answers from, the officers and/or
directors of the Company concerning the terms and conditions of the Additional
Securities and the information filed with the Commission and to obtain any
additional information, to the extent that the Company possesses such
information, which the Investor considers necessary and appropriate in order to
permit the Investor to evaluate the merits and risks of an investment in the
Additional Securities. The Investor is able to bear the economic risk of an
investment in the Additional Securities and, at the present time, is able to
afford a complete loss of such investment. The Investor is not acquiring the
Additional Securities for the account or benefit of any other person. The
Investor is acquiring the Additional Securities as principal for its own
account, in the ordinary course of its business, and not with a view to or for
distributing or reselling such Additional Securities or any part thereof. The
Investor has no present intention of distributing any of such Additional
Securities and has no agreement or understanding, directly or indirectly, with
any person regarding the distribution of such Additional Securities.

(b)    Neither the Commission nor any state securities commission or other
regulatory authority has approved the Additional Securities, or passed upon or
endorsed the merits of this offering of securities or confirmed the accuracy or
determined the adequacy of such offering. This offering of securities has not
been reviewed by any federal, state or other regulatory authority.

6.    Reliance. The Investor acknowledges and understands that the Company has
agreed to the terms of this Agreement in reliance upon the Investor’s
representations, warranties and covenants made in this Agreement.

7.    Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought.

8.    Entire Agreement. This Agreement, the Additonal Warrant Instrument and the
Revised Warrant Instrument, together with the Original Agreement and the
Original Warrant Instrument (as revised by this Agreement), contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof, and supersede all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into the foregoing documents.

9.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

4



--------------------------------------------------------------------------------

10.    Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11.    Successors; Third-Party Beneficiary. This Agreement shall be binding upon
and inure to the benefit of the Investor and the Company and the respective
successors and permitted assigns of each. The Placement Agent shall be a
third-party beneficiary, as applicable, solely with respect to the waiver and
release set forth in Section 3 and the representations set forth in Section 5
hereof.

12.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

13.    EXPIRATION DATE. THIS OFFER IS FOR A LIMITED TIME ONLY AND SHALL EXPIRE
IF THE SIGNATURE PAGE TO THIS AGREEMENT IS NOT COMPLETED, EXECUTED BY THE
INVESTOR AND RETURNED TO THE COMPANY ON OR BEFORE NOVEMBER 30, 2017.

[Signature page to follow.]

 

5



--------------------------------------------------------------------------------

Original Aggregate Purchase Price: $                                

Original Pricing Terms:

Original Purchase Price per Combined Share and One-Half of One Warrant:
        $0.75                    

Original Number of Shares:                                 

Original Number of Warrants / Warrants Shares:                                 

Revised Pricing Terms:

Revised Purchase Price per Combined Share and One-Half of One Warrant:
        $0.65                    

Revised Number of Shares:                                 

Revised Number of Warrants / Warrant Shares:                                 

Additional Securities Issued by this Agreement:

Number of Additional Shares:                                      *

[Difference between Original Number of Shares and Revised Number of Shares]

 

* Please indicate by placing an “X” following your preferred form of share
issuance:

Certificate:             , or                          Book Entry at Transfer
Agent             

Number of Additional Warrants / Additional Warrant Shares:
                                **

[Difference between Original Number of Warrants / Warrant Shares and Revised
Number of Warrants / Warrant Shares]

 

**    Note: In addition, the exercise price of all Warrants shall be reduced
from $1.00 to $0.75.

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

INVESTOR

By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

Email:  

 

 

Agreed and Accepted: CYTODYN INC.

By:  

 

Name:   Title:  

Dated as of:  

 

[Signature Page to Waiver and Subscription Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ADDITIONAL WARRANT INSTRUMENT



--------------------------------------------------------------------------------

Warrant Number     

THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY
NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) SUCH
TRANSACTION IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER
THE SECURITIES ACT AND THE APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION OR (2) THE COMPANY IS PROVDED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH
EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE
LAWS. NO TRANSFER OF ANY INTEREST IN THIS WARRANT OR THE SECURITIES ISSUABLE
UPON EXERCISE HEREOF MAY BE EFFECTED WITHOUT FIRST SURRENDERING THIS WARRANT OR
SUCH SECURITIES, AS THE CASE MAY BE, TO THE COMPANY OR ITS TRANSFER AGENT, IF
ANY.

Warrant to Purchase

Shares of

Common Stock

As Herein Described

                 , 201    

WARRANT TO PURCHASE COMMON STOCK OF

CYTODYN INC.

This is to certify that, for value received,                     , or a proper
assignee (the “Holder”), is entitled to purchase up to                  shares
(“Warrant Shares”) of common stock, $0.001 par value per share (the “Common
Stock”), of CytoDyn Inc., a Delaware corporation (the “Company”), subject to the
provisions of this Warrant. This Warrant shall be exercisable at seventy-five
cents ($0.75) per share (the “Exercise Price”). This Warrant also is subject to
the following terms and conditions:

1.    Exercise and Payment; Exchange.

(a) This Warrant may be exercised in whole or in part at any time from and after
the date hereof (the “Commencement Date”) through the close of business on
September 8, 2022 (the “Expiration Date”), at which time this Warrant shall
expire and become void, but if such date is a day on which federal or state
chartered banking institutions located in the State of New York are authorized
to close, then on the next succeeding day which shall not be such a day.
Exercise shall be by presentation and surrender to the Company, or at the office
of any transfer agent designated by the Company (the “Transfer Agent”), of
(i) this Warrant, (ii) the



--------------------------------------------------------------------------------

attached exercise form properly executed, and (iii) a certified or official bank
check for the Exercise Price for the number of Warrant Shares specified in the
exercise form. If this Warrant is exercised in part only, the Company or the
Transfer Agent shall, upon surrender of the Warrant, execute and deliver a new
Warrant evidencing the rights of the Holder to purchase the remaining number of
Warrant Shares purchasable hereunder. Upon receipt by the Company of this
Warrant, the properly executed exercise form, and payment as aforesaid, the
Holder shall be deemed to be the holder of record of the Common Stock issuable
upon such exercise, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such Warrant Shares shall
not then be actually delivered to the Holder. Under no circumstance shall the
Company be required to make any cash payments or net cash settlement to the
Holder in lieu of delivery of the Warrant Shares.

(b) Conditions to Exercise or Exchange. The restrictions in Section 7 shall
apply, to the extent applicable by their terms, to any exercise or exchange of
this Warrant permitted by this Section 1.

2.    Reservation of Shares. The Company shall, at all times until the
expiration of this Warrant, reserve for issuance and delivery upon exercise of
this Warrant the number of Warrant Shares which shall be required for issuance
and delivery upon exercise of this Warrant.

3.    Fractional Interests. The Company shall not issue any fractional shares or
scrip representing fractional shares upon the exercise or exchange of this
Warrant. With respect to any fraction of a share resulting from the exercise or
exchange hereof, the Company shall pay to the Holder an amount in cash equal to
such fraction multiplied by the current fair market value per share of Common
Stock, determined as follows:

(a)    If the Common Stock is listed on a national securities exchange or
admitted to unlisted trading privileges on such an exchange, the current fair
market value shall be the last reported sale price of the Common Stock on such
exchange on the last business day prior to the date of exercise of this Warrant
or if no such sale is made on such day, the mean of the closing bid and asked
prices for such day on such exchange;

(b)    If the Common Stock is not so listed or admitted to unlisted trading
privileges on a national securities exchange, the current fair market value
shall be the mean of the last bid and asked prices reported on the last business
day prior to the date of the exercise of this Warrant by the OTC Markets Group,
Inc.; or

(c)    If the Common Stock is not so listed or admitted to unlisted trading
privileges on a national securities exchange and bid and asked prices are not so
reported, the current fair market value shall be an amount, not less than book
value, determined in such reasonable manner as may be prescribed by the Company
in good faith.

4.    No Rights as Shareholder. This Warrant shall not entitle the Holder to any
rights as a shareholder of the Company, either at law or in equity. The rights
of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

2



--------------------------------------------------------------------------------

5.    Adjustments in Number and Exercise Price of Warrant Shares.

5.1    The number of shares of Common Stock for which this Warrant may be
exercised and the Exercise Price therefor shall be subject to adjustment as
follows:

(a)     If the Company is recapitalized through the subdivision or combination
of its outstanding shares of Common Stock into a larger or smaller number of
shares, the number of Warrant Shares shall be increased or reduced, as of the
record date for such recapitalization, in the same proportion as the increase or
decrease in the outstanding shares of Common Stock, and the Exercise Price shall
be adjusted so that the aggregate amount payable for the purchase of all of the
Warrant Shares issuable hereunder immediately after the record date for such
recapitalization shall equal the aggregate amount so payable immediately before
such record date.

(b)    If the Company declares a dividend on Common Stock payable in Common
Stock or securities convertible into Common Stock, the number of shares of
Common Stock for which this Warrant may be exercised shall be increased as of
the record date for determining which holders of Common Stock shall be entitled
to receive such dividend, in proportion to the increase in the number of
outstanding shares (and shares of Common Stock issuable upon conversion of all
such securities convertible into Common Stock) of Common Stock as a result of
such dividend, and the Exercise Price shall be adjusted so that the aggregate
amount payable for the purchase of all the Warrant Shares issuable hereunder
immediately after the record date for such dividend shall equal the aggregate
amount so payable immediately before such record date.

(c)    If the Company distributes to holders of its Common Stock, other than as
part of its dissolution or liquidation or the winding up of its affairs, any
evidence of indebtedness or any of its assets (other than cash, Common Stock or
securities convertible into Common Stock), the Company shall give written notice
to the Holder of any such distribution at least fifteen (15) days prior to the
proposed record date in order to permit the Holder to exercise this Warrant on
or before the record date. There shall be no adjustment in the number of shares
of Common Stock for which this Warrant may be exercised, or in the Exercise
Price, by virtue of any such distribution.

(d)    If the Company offers rights or warrants to the holders of Common Stock
which entitle them to subscribe to or purchase additional Common Stock or
securities convertible into Common Stock, the Company shall give written notice
of any such proposed offering to the Holder at least fifteen (15) days prior to
the proposed record date in order to permit the Holder to exercise this Warrant
on or before such record date. There shall be no adjustment in the number of
shares of Common Stock for which this Warrant may be exercised, or in the
Exercise Price, by virtue of any such distribution.

(e)    If the event, as a result of which an adjustment is made under paragraph
(a) or (b) above, does not occur, then any adjustments in the Exercise Price or
number of shares issuable that were made in accordance with such paragraph
(a) or (b) shall be adjusted to the Exercise Price and number of shares as were
in effect immediately prior to the record date for such event.

 

3



--------------------------------------------------------------------------------

5.2    In the event of any reorganization or reclassification of the outstanding
shares of Common Stock (other than a change in par value or from no par value to
par value, or from par value to no par value, or as a result of a subdivision or
combination) or in the event of any consolidation or merger of the Company with
another entity after which the Company is not the surviving entity, at any time
prior to the expiration of this Warrant, upon subsequent exercise of this
Warrant the Holder shall have the right to receive the same kind and number of
shares of common stock and other securities, cash or other property as would
have been distributed to the Holder upon such reorganization, reclassification,
consolidation or merger had the Holder exercised this Warrant immediately prior
to such reorganization, reclassification, consolidation or merger, appropriately
adjusted for any subsequent event described in this Section 5. The Holder shall
pay upon such exercise the Exercise Price that otherwise would have been payable
pursuant to the terms of this Warrant. If any such reorganization,
reclassification, consolidation or merger results in a cash distribution in
excess of the then applicable Exercise Price, the Holder may, at the Holder’s
option, exercise this Warrant without making payment of the Exercise Price, and
in such case the Company shall, upon distribution to the Holder, consider the
Exercise Price to have been paid in full, and in making settlement to the
Holder, shall deduct an amount equal to the Exercise Price from the amount
payable to the Holder. In the event of any such reorganization, merger or
consolidation, the corporation formed by such consolidation or merger or the
corporation which shall have acquired the assets of the Company shall execute
and deliver a supplement hereto to the foregoing effect, which supplement shall
also provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided in this Warrant.

5.3    If the Company shall, at any time before the expiration of this Warrant,
dissolve, liquidate or wind up its affairs, the Holder shall have the right to
receive upon exercise of this Warrant, in lieu of the shares of Common Stock of
the Company that the Holder otherwise would have been entitled to receive, the
same kind and amount of assets as would have been issued, distributed or paid to
the Holder upon any such dissolution, liquidation or winding up with respect to
such Common Stock receivable upon exercise of this Warrant on the date for
determining those entitled to receive any such distribution. If any such
dissolution, liquidation or winding up results in any cash distribution in
excess of the Exercise Price provided by this Warrant, the Holder may, at the
Holder’s option, exercise this Warrant without making payment of the Exercise
Price and, in such case, the Company shall, upon distribution to the Holder,
consider the Exercise Price to have been paid in full and, in making settlement
to the Holder, shall deduct an amount equal to the Exercise Price from the
amount payable to the Holder.

6.    Notices to Holder. So long as this Warrant shall be outstanding (a) if the
Company shall pay any dividends or make any distribution upon the Common Stock
otherwise than in cash or (b) if the Company shall offer generally to the
holders of Common Stock the right to subscribe to or purchase any shares of any
class of Common Stock or securities convertible into Common Stock or any similar
rights or (c) if there shall be any capital reorganization of the Company in
which the Company is not the surviving entity, recapitalization of the capital
stock of the Company, consolidation or merger of the Company with or into
another corporation, sale, lease or other transfer of all or substantially all
of the property and assets of the Company, or voluntary or involuntary
dissolution, liquidation or winding up of the Company, then in such event, the
Company shall cause to be mailed to the

 

4



--------------------------------------------------------------------------------

Holder, at least thirty (30) days prior to the relevant date described below (or
such shorter period as is reasonably possible if thirty (30) days is not
reasonably possible), a notice containing a description of the proposed action
and stating the date or expected date on which a record of the Company’s
shareholders is to be taken for the purpose of any such dividend, distribution
of rights, or such reclassification, reorganization, consolidation, merger,
conveyance, lease or transfer, dissolution, liquidation or winding up is to take
place and the date or expected date, if any is to be fixed, as of which the
holders of Common Stock of record shall be entitled to exchange their shares of
Common Stock for securities or other property deliverable upon such event.

7.    Transfer, Exercise, Exchange, Assignment or Loss of Warrant, Warrant
Shares or Other Securities.

7.1    This Warrant may be transferred, exercised, exchanged or assigned
(“transferred”), in whole or in part, subject to the following restrictions.
This Warrant and the Warrant Shares or any other securities (“Other Securities”)
received upon exercise of this Warrant shall be subject to restrictions on
transferability until registered under the Securities Act of 1933, as amended
(the “Securities Act”), unless an exemption from registration is available.
Until this Warrant and the Warrant Shares or Other Securities are so registered,
this Warrant and any certificate for Warrant Shares or Other Securities issued
or issuable upon exercise of this Warrant shall contain a legend on the face
thereof, in form and substance satisfactory to counsel for the Company, stating
that this Warrant the Warrant Shares or Other Securities may not be sold,
transferred or otherwise disposed of unless, in the opinion of counsel
satisfactory to the Company, which may be counsel to the Company, that this
Warrant, the Warrant Shares or Other Securities may be transferred without such
registration. This Warrant and the Warrant Shares or Other Securities may also
be subject to restrictions on transferability under applicable state securities
or blue sky laws. Until this Warrant and the Warrant Shares or Other Securities
are registered under the Securities Act, the Holder shall reimburse the Company
for its expenses, including attorneys’ fees, incurred in connection with any
transfer or assignment, in whole or in part, of this Warrant or any Warrant
Shares or Other Securities.

7.2    Until this Warrant, the Warrant Shares or other Securities are registered
under the Securities Act, the Company may require, as a condition of transfer of
this Warrant, the Warrant Shares, or Other Securities, that the transferee (who
may be the Holder in the case of an exercise or exchange) represent that such
transferee is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act and that the securities being transferred
are being acquired for investment purposes and for the transferee’s own account
and not with a view to or for sale in connection with any distribution of the
security.

7.3    Any transfer permitted hereunder shall be made by surrender of this
Warrant to the Company or to the Transfer Agent at its offices with a duly
executed request to transfer the Warrant, which shall provide adequate
information to effect such transfer and shall be accompanied by funds sufficient
to pay any transfer taxes applicable. Upon satisfaction of all transfer
conditions, the Company or Transfer Agent shall, without charge, execute and
deliver a new Warrant in the name of the transferee named in such transfer
request, and this Warrant promptly shall be cancelled.

 

5



--------------------------------------------------------------------------------

7.4    Upon receipt by the Company of evidence satisfactory to it of loss,
theft, destruction or mutilation of this Warrant and, in the case of loss, theft
or destruction, of reasonable satisfactory indemnification, or, in the case of
mutilation, upon surrender of this Warrant, the Company will execute and
deliver, or instruct the Transfer Agent to execute and deliver, a new Warrant of
like tenor and date, any such lost, stolen or destroyed Warrant thereupon shall
become void.

8.    Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company with respect to the issuance of the Warrant as
follows:

8.1    Experience. The Holder has substantial experience in evaluating and
investing in securities in companies similar to the Company so that such Holder
is capable of evaluating the merits and risks of such Holder’s investment in the
Company and has the capacity to protect such Holder’s own interests.

8.2    Investment. The Holder is acquiring this Warrant (and the Warrant Shares
issuable upon exercise of this Warrant) for investment for such Holder’s own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof. The Holder understands that this
Warrant (and the Warrant Shares issuable upon exercise of the Warrant) have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Holder’s representations as expressed herein.

8.3    Held Indefinitely. The Holder acknowledges that this Warrant (and the
Warrant Shares issuable upon exercise of this Warrant) must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

8.4    Accredited Holder. The Holder is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act.

8.5    Legends. The Holder understands and acknowledges that the certificate(s)
evidencing the securities issued by the Company will be imprinted with a
restrictive legend as referenced in Section 7.1 above.

8.6    Access to Data. The Holder has had an opportunity to discuss the
Company’s business, management, and financial affairs with the Company’s
management and the opportunity to review the Company’s facilities and business
plans. The Holder has also had an opportunity to ask questions of officers of
the Company, which questions were answered to its satisfaction.

8.7    Authorization. This Warrant and the agreements contemplated hereby, when
executed and delivered by the Holder, will constitute a valid and legally
binding obligation of the Holder, enforceable in accordance with their
respective terms.

8.8    Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by such Holder, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Warrant or any transaction contemplated hereby.

 

6



--------------------------------------------------------------------------------

9.    Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given, if delivered in
person or mailed, certified, return-receipt requested, postage prepaid to the
address previously provided to the other party, or sent by fax or email (to the
extent stated below). Either party hereto may from time to time, by written
notice to the other party, designate a different address. If any notice or other
document is sent by certified or registered mail, return receipt requested,
postage prepaid, properly addressed as aforementioned, the same shall be deemed
delivered seventy-two (72) hours after mailing thereof. If any notice is sent by
fax or email, it will be deemed to have been delivered on the date the fax or
email thereof is actually received, provided the original thereof is sent by
certified mail, in the manner set forth above, within twenty-four (24) hours
after the fax or email is sent.

10.    Amendment. Any provision of this Warrant may be amended or the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the mutual written consent of the
Company and the Holder.

11.    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York.

[Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

CYTODYN INC. By:  

 

Name:   Michael D. Mulholland Title:   Chief Financial Officer

 

[Signature Page to Common Stock Purchase Warrant]



--------------------------------------------------------------------------------

FORM OF EXERCISE

To be executed upon exercise of Warrant

(please print)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Number          certificate, to                  shares of common
stock, $0.001 par value per share (“Common Stock”) of CytoDyn Inc. (the
“Company”) and herewith tenders payment for such shares of Common Stock to the
order of the Company the amount of $0.75 per share in accordance with the terms
hereof. The undersigned requests that a certificate for such shares of Common
Stock be registered in the name of                      whose address is
                    . If said number of shares of Common Stock is less than all
of the shares of Common Stock purchasable hereunder, the undersigned requests
that a new Warrant Certificate representing the remaining balance of the shares
of Common Stock be registered in the name of                     , whose address
is                     , and that such Warrant Certificate be delivered to
                    , whose address is                     .

Representations of the undersigned.

 

  a) The undersigned acknowledges that the undersigned has received, read and
understood the Warrant and agrees to abide by and be bound by its terms and
conditions.

 

  b) (i) The undersigned has such knowledge and experience in business and
financial matters that the undersigned is capable of evaluating the Company and
the proposed activities thereof, and the risks and merits of this prospective
investment.

☐  YES    ☐  NO

(ii) If “No”, the undersigned is represented by a “purchaser representative,” as
that term is defined in the Securities Act of 1933, as amended (the “Securities
Act”) and Regulation D thereunder.

☐  YES    ☐  NO

 

  c) (i) The undersigned is an “accredited investor,” as that term is defined in
the Securities Act and Rule 501 of Regulation D thereunder.

☐  YES    ☐  NO

(ii) If “Yes,” the undersigned comes within the following category of that
definition (check one and complete the blanks as applicable):

 

  ☐

1. The undersigned is a natural person whose present net worth (or whose joint
net worth with his or her spouse), excluding the value of the undersigned’s
primary residence, exceeds $1,000,000. For purposes of calculating the
undersigned’s present net worth, the undersigned has

 

1



--------------------------------------------------------------------------------

  included the following as liabilities: (i) any indebtedness that is secured by
the undersigned’s primary residence in excess of the estimated fair market value
of the undersigned’s primary residence at the time of the sale of the shares,
and (ii) any incremental debt secured by the undersigned’s primary residence
that was incurred in the 60 days before the sale of the shares, other than as a
result of the acquisition of the undersigned’s primary residence.

 

  ☐ 2. The undersigned is a natural person who had individual income in excess
of $200,000 in each of the last two years or joint income with the undersigned’s
spouse in excess of $300,000 during such two years, and the undersigned
reasonably expects to have the same income level in the current year.

 

  ☐ 3. The undersigned is an officer or director of the Company.

 

  ☐ 4. The undersigned is a corporation or partnership not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000.

 

  ☐ 5. The undersigned is a trust with total assets in excess of $5,000,000
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

 

  ☐ 6. The undersigned is an entity, all of whose equity owners are accredited
investors under paragraphs 1, 2, 3, 4 or 5, above.

 

  d) The undersigned understands that the shares purchased hereunder have not
been registered under the Securities Act, in reliance upon the exemption from
the registration requirements under the Securities Act pursuant to
Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D thereunder;
and, therefore, that the undersigned must bear the economic risk of the
investment for an indefinite period of time since the securities cannot be sold,
transferred or assigned to any person or entity without compliance with the
provisions of the Securities Act.

 

Submitted by:     Accepted by CytoDyn Inc.: By:  

 

    By:  

 

Date:  

 

    Date:  

 

SS/Tax ID:  

 

    Tax ID:  

 

Telephone:  

 

      Email:  

 

     

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate.)

 

2